UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Global Health Care Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (99.0%) (a) Shares Value Biotechnology (19.6%) Amgen, Inc. 13,055 $1,461,377 Amicus Therapeutics, Inc. (NON) 42,958 99,663 Arqule, Inc. (NON) 62,995 146,778 Array BioPharma, Inc. (NON) 66,600 414,252 BIND Therapeutics, Inc. (NON) (S) 29,515 416,752 BioMarin Pharmaceuticals, Inc. (NON) (S) 19,400 1,401,068 Celgene Corp. (NON) 48,800 7,511,784 Celldex Therapeutics, Inc. (NON) (S) 50,300 1,782,129 ChemoCentryx, Inc. (NON) (S) 19,112 106,263 Chimerix, Inc. (NON) 9,749 214,283 Codexis, Inc. (NON) 29,178 51,353 Conatus Pharmaceuticals, Inc. (NON) 18,799 188,930 FivePrime Therapeutics, Inc. (NON) 24,596 322,208 Gentium SpA ADR (Italy) (NON) 13,800 374,394 Gilead Sciences, Inc. (NON) 70,300 4,417,652 Grifols SA ADR (Spain) 30,100 911,428 Incyte Corp., Ltd. (NON) 18,900 721,035 Intrexon Corp. (NON) 2,400 56,856 Medivation, Inc. (NON) 4,600 275,724 Merrimack Pharmaceuticals, Inc. (NON) (S) 28,666 108,931 OncoGenex Pharmaceutical, Inc. (NON) 4,800 44,496 Osiris Therapeutics, Inc. (NON) (S) 14,000 232,960 Portola Pharmaceuticals, Inc. (NON) (S) 19,631 525,129 PTC Therapeutics, Inc. (NON) (S) 5,886 126,314 Puma Biotechnology, Inc. (NON) (S) 8,852 474,998 Receptos, Inc. (NON) 24,444 634,811 Spectrum Pharmaceuticals, Inc. (S) 22,200 186,258 TESARO, Inc. (NON) 16,601 643,123 United Therapeutics Corp. (NON) (S) 4,900 386,365 Verastem, Inc. (NON) 38,014 472,894 Vertex Pharmaceuticals, Inc. (NON) 22,500 1,705,950 Food and staples retail (1.9%) CVS Caremark Corp. 45,400 2,576,450 Health-care equipment and supplies (9.3%) Abbott Laboratories 55,600 1,845,364 Baxter International, Inc. 32,100 2,108,649 CareFusion Corp. (NON) 8,300 306,270 Covidien PLC 32,900 2,004,926 Elekta AB Class B (Sweden) 31,142 501,048 Globus Medical, Inc. Class A (NON) 3,870 67,570 Intuitive Surgical, Inc. (NON) 900 338,643 Medtronic, Inc. 35,200 1,874,399 Olympus Corp. (Japan) (NON) 18,300 555,358 St. Jude Medical, Inc. 10,300 552,492 Stryker Corp. 12,700 858,393 Unilife Corp. (NON) (S) 57,861 192,099 Zimmer Holdings, Inc. 15,200 1,248,528 Health-care providers and services (13.4%) Aetna, Inc. 59,000 3,777,180 AmerisourceBergen Corp. 30,600 1,869,660 Cardinal Health, Inc. 12,200 636,230 Catamaran Corp. (NON) 13,000 597,350 CIGNA Corp. 28,300 2,175,137 Express Scripts Holding Co. (NON) 47,010 2,904,278 Fresenius Medical Care AG & Co., KGaA (Germany) 8,177 531,984 Fresenius Medical Care AG & Co., KGaA ADR (Germany) 4,626 149,790 McKesson Corp. 4,259 546,430 Quest Diagnostics, Inc. (S) 12,700 784,733 Sinopharm Group Co. (China) 34,800 87,315 UnitedHealth Group, Inc. 39,300 2,814,273 WellPoint, Inc. 14,800 1,237,428 Life sciences tools and services (2.7%) Agilent Technologies, Inc. 11,500 589,375 Morphosys AG (Germany) (NON) 924 71,739 PerkinElmer, Inc. 10,900 411,475 Quintiles Transnational Corp. (NON) 1,616 72,526 Sequenom, Inc. (NON) (S) 29,600 79,032 Thermo Fisher Scientific, Inc. 26,700 2,460,405 Personal products (0.2%) Synutra International, Inc. (NON) (S) 37,276 197,563 Pharmaceuticals (51.9%) AbbVie, Inc. 104,800 4,687,704 Actavis PLC (NON) 33,300 4,795,200 Allergan, Inc. 24,100 2,179,845 Aspen Pharmacare Holdings, Ltd. (South Africa) 12,579 329,188 Astellas Pharma, Inc. (Japan) 35,300 1,795,615 AstraZeneca PLC (United Kingdom) 89,497 4,658,834 Auxilium Pharmaceuticals, Inc. (NON) 147,900 2,696,217 Bayer AG (Germany) 21,193 2,498,961 Cempra, Inc. (NON) (S) 28,743 330,545 Daiichi Sankyo Co., Ltd. (Japan) 27,900 504,667 Eli Lilly & Co. 98,800 4,972,604 GlaxoSmithKline PLC (United Kingdom) 197,937 4,990,858 Hi-Tech Pharmacal Co., Inc. 1,800 77,670 Hospira, Inc. (NON) 6,600 258,852 Johnson & Johnson 76,000 6,588,440 Merck & Co., Inc. 89,500 4,261,095 Merck KGaA (Germany) 7,831 1,222,038 Mitsubishi Tanabe Pharma Corp. (Japan) 22,200 310,996 Novartis AG (Switzerland) 43,896 3,373,442 Pernix Therapeutics Holdings (NON) (S) 12,617 34,444 Pfizer, Inc. 147,003 4,220,456 Roche Holding AG-Genusschein (Switzerland) 10,487 2,828,307 Sanofi (France) 66,968 6,792,109 Sanofi CVR (France) (NON) 121,200 244,824 Shire PLC (United Kingdom) 22,327 895,678 Sihuan Pharmaceutical Holdings Group, Ltd. (China) 204,000 139,930 Stada Arzneimittel AG (Germany) 5,708 289,462 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 39,506 1,492,537 Warner Chilcott PLC Class A 33,300 760,905 Zoetis, Inc. 57,447 1,787,751 Total common stocks (cost $92,088,374) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 $230,000 $237,906 Total convertible bonds and notes (cost $230,000) PURCHASED EQUITY OPTIONS OUTSTANDING (0.0%) (a) Expiration Contract date/strike price amount Value Eli Lilly & Co. (Call) Oct-13/$55.00 $110,086 $3,523 Total purchased equity options outstanding (cost $74,858) SHORT-TERM INVESTMENTS (6.1%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) 1,067,309 $1,067,309 Putnam Cash Collateral Pool, LLC 0.13% (d) 6,632,075 6,632,075 SSgA Prime Money Market Fund 0.02% (P) 110,000 110,000 U.S. Treasury Bills with an effective yield of 0.14%, March 6, 2014 $30,000 29,998 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 241,000 240,987 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 80,000 79,998 Total short-term investments (cost $8,160,215) TOTAL INVESTMENTS Total investments (cost $100,553,447) (b) FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $10,054,371) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/18/13 $3,650,859 $3,554,574 $96,285 Citibank, N.A. Danish Krone Buy 12/18/13 1,701,827 1,657,579 44,248 Credit Suisse International Japanese Yen Buy 11/20/13 1,751,976 1,733,433 18,543 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 1,678,946 1,653,148 25,798 JPMorgan Chase Bank N.A. Swiss Franc Buy 12/18/13 1,504,713 1,455,637 49,076 Total WRITTEN EQUITY OPTIONS OUTSTANDING at 9/30/13 (premiums $11,009) (Unaudited) Expiration Contract date/strike price amount Value Eli Lilly & Co. (Call) Oct-13/$60.00 $110,086 $171 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $134,846,534. (b) The aggregate identified cost on a tax basis is $101,029,819, resulting in gross unrealized appreciation and depreciation of $45,720,816 and $4,889,415, respectively, or net unrealized appreciation of $40,831,401. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $1,683,717 $2,905,434 $4,589,151 $418 $— Putnam Short Term Investment Fund * — 11,575,780 10,508,471 567 1,067,309 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $6,440,470. The fund received cash collateral of $6,632,075, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $340,045 to cover certain derivatives contracts and delayed delivery securities. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 73.6% United Kingdom 7.8 France 5.2 Switzerland 4.6 Germany 3.5 Japan 2.3 Israel 1.1 Spain 0.7 Other 1.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own, to generate additional income for the portfolio, and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer staples 2,774,013 — — Health care 130,685,411 — — Total common stocks — — Convertible bonds and notes — 237,906 — Purchased equity options outstanding — 3,523 — Short-term investments 1,177,309 6,983,058 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $233,950 $— Written equity options outstanding — (171) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts 233,950 — Equity contracts 3,523 171 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (contract amount) $33,000 Written equity option contracts (contract amount) $33,000 Forward currency contracts (contract amount) $12,400,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Note 9: Offsetting of financial and derivative assets and liabilities Bank of America N.A. Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Total Assets: Forward currency contracts# 96,285 44,248 18,543 25,798 49,076 233,950 Purchased equity options# 3,523 3,523 Securities on loan 6,632,075 6,632,075 Total Assets $96,285 $44,248 $18,543 $3,523 $6,632,075 $25,798 $49,076 $6,869,548 Liabilities: Written equity options# 171 171 Total Liabilities $ $ $ $171 $ $ $ $171 Total Financial and Derivative Net Assets $96,285 $44,248 $18,543 $3,352 $6,632,075 $25,798 $49,076 $6,869,377 Total collateral received (pledged)##† $ $44,248 $ $ $6,632,075 $ $ $6,676,323 Net amount $96,285 $ $18,543 $3,352 $ $25,798 $49,076 $193,054 # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
